Exhibit 10.1

AMENDMENT NO. 3 TO TERM LOAN AGREEMENT

 

THIS AMENDMENT NO. 3 to Term Loan Agreement, dated as of October 9, 2017 (this
“Amendment”) and effective as of September 30, 2017, is made among ViewRay
Technologies, Inc., a Delaware corporation (formerly known as ViewRay
Incorporated) (“Borrower”) and the lenders listed on the signature pages hereof
under the heading “LENDERS” (each a “Lender” and, collectively, the “Lenders”),
with respect to the Loan Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower and the Lenders are parties to a Term Loan Agreement,
dated as of June 26, 2015 (as amended by that certain Amendment No. 1 to Term
Loan Agreement, dated as of March 24, 2016, and that certain Amendment No. 2 to
Term Loan Agreement, dated as of April 12, 2017, the “Loan Agreement”).

 

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1.  Definitions; Interpretation.

 

(a)

Terms Defined in Loan Agreement. All capitalized terms used in this Amendment
(including in the recitals hereof) and not otherwise defined herein shall have
the meanings assigned to them in the Loan Agreement.

 

 

(b)

Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

 

 

SECTION 2. Amendment of Loan Agreement. Subject to Section 3, the Loan Agreement
is hereby amended as follows:

 

(a)

The definition of “Commitment Period” in Section 1.01 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows:

 

 

““Commitment Period” means the period from and including the first date on which
all of the conditions precedent set forth in Section 6.01 have been satisfied
(or waived by the Lenders) and through and including the earlier of (i) December
31, 2017 and (ii) the date on which Borrower shall have provided written notice
to Lenders of Borrower’s termination of the Commitment Period.”

 

(b)

Section 6.03(a) of the Loan Agreement shall be amended by replacing the date
“September 30, 2017” therein with the date “December 31, 2017.”

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(c)

Section 6.03(b) of the Loan Agreement shall be amended and restated to read in
its entirety as follows:

 

 

“(b)Amount  of  Borrowing. The  amount  of  such Borrowing shall be no less than
$5,000,000 and no more than $15,000,000.”

 

SECTION 3. Conditions of Effectiveness. The effectiveness of Section 2 shall be
subject to the following conditions precedent:

 

(a)

Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable out of
pocket costs and expenses incurred in connection with this Amendment, including
Lenders’ reasonable out of pocket legal fees and costs, pursuant to Section
12.03(a)(i)(z) of the Loan Agreement.

 

 

(b)

The representations and warranties in Section 4 shall be true and correct on the
date hereof.

 

 

SECTION 4.  Representations and Warranties; Reaffirmation.

 

(a)

Borrower hereby represents and warrants to each Lender as follows:

 

(i)Borrower has full power, authority and legal right to make and perform this
Amendment. This Amendment is within Borrower’s corporate powers and has been
duly authorized by all necessary corporate and, if required, by all necessary
shareholder action. This Amendment has been duly executed and delivered by
Borrower and constitutes a legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). This Amendment (x) does not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority or any third party, except for such as have been obtained or made and
are in full force and effect, (y) will not violate any applicable law or
regulation or the charter, bylaws or other organizational documents of Borrower
and its Subsidiaries or any order of any Governmental Authority, other than any
such violations that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (z) will not violate or result in an
event of default under any material indenture, agreement or other instrument
binding upon Borrower and its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person.

 

(ii)No Default has occurred or is continuing or will result after giving effect
to this Amendment.

 

(iii)The representations and warranties made by or with respect to Borrower in
Section 7 of the Loan Agreement are true in all material respects (except to the
extent of any unmade changes to schedules that are permitted to be updated in
accordance with Section 7.20 of the Loan Agreement), except that such
representations and warranties that refer to a specific earlier date were true
in all material respects on such earlier date.

 

Page 2 of 6

--------------------------------------------------------------------------------

(iv)There has been no Material Adverse Effect since the date of the Loan

Agreement.

 

(b)

Borrower hereby ratifies, confirms, reaffirms, and acknowledges its obligations
under the Loan Documents to which it is a party and agrees that the Loan
Documents to which it is a party remain in full force and effect, undiminished
by this Amendment, except as expressly provided herein and in the Fee Letter. By
executing this Amendment, Borrower acknowledges that it has read, consulted with
its attorneys regarding, and understands, this Amendment.

 

 

SECTION 5. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)

Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

 

 

(b)

Submission to Jurisdiction. Borrower agrees that any suit, action or proceeding
with respect to this Amendment or any other Loan Document to which it is a party
or any judgment entered by any court in respect thereof may be brought initially
in the federal or state courts in Houston, Texas or in the courts of its own
corporate domicile and irrevocably submits to the non-exclusive jurisdiction of
each such court for the purpose of any such suit, action, proceeding or
judgment. This Section 5 is for the benefit of the Lenders only and, as a
result, no Lender shall be prevented from taking proceedings in any other courts
with jurisdiction. To the extent allowed by applicable Laws, the Lenders may
take concurrent proceedings in any number of jurisdictions.

 

 

(c)

Waiver of Jury Trial. BORROWER AND EACH LENDER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

 

SECTION 6. Miscellaneous.

 

(a)

No Waiver. Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Loan Agreement or any of
the other Loan Documents or constitute a course of conduct or dealing among the
parties. Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as amended hereby and
as amended and restated by the Fee Letter, the Loan Agreement and other Loan
Documents remain unmodified and in full force and effect. All references in the
Loan Documents to the Loan Agreement shall be deemed to be references to the
Loan Agreement as amended hereby.

 

 

(b)

Severability. In case any provision of or obligation under this Amendment shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

 

Page 3 of 6

--------------------------------------------------------------------------------

(c)

Headings. Headings and captions used in this Amendment (including the Exhibits,
Schedules and Annexes hereto, if any) are included for convenience of reference
only and shall not be given any substantive effect.

 

 

(d)

Integration. This Amendment constitutes a Loan Document and, together with the
other Loan Documents, incorporates all negotiations of the parties hereto with
respect to the subject matter hereof and is the final expression and agreement
of the parties hereto with respect to the subject matter hereof.

 

 

(e)

Counterparts.  This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and any of
the parties hereto may execute this Amendment by signing any such counterpart.

 

 

(f)

Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment and by the Fee Letter, the Loan Documents shall not
be modified and shall remain in full force and effect.

 

 

[Remainder of page intentionally left blank]

 

Page 4 of 6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

 

BORROWER:

 

 

 

 

 

VIEWRAY TECHNOLOGIES, INC.

 

 

 

 

 

By

 

[g201711092148038072166.jpg]

 

 

 

Ajay Bansal

 

 

 

Chief  Financial Officer

 

 

 

Page 5 of 6

--------------------------------------------------------------------------------

LENDERS:

CAPITAL ROYALTY PARTNERS II L.P.

By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner

 

 

 

[g201711092148038122167.jpg]

By

 

Name: Nathan Hukill

 

 

Title: Authorized Signatory

 

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.

By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC, its General Partner

 

 

 

[g201711092148038162168.jpg]

By

 

Name: Nathan Hukill

 

 

Title: Authorized Signatory

 

Witness:

 

[g201711092148038192169.jpg]

Name:

 

Nicole Nesson

 

PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.

By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP L.P., its General

Partner

By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General

Partner

 

 

 

[g201711092148038222170.jpg]

By

 

Name: Nathan Hukill

 

 

Title: Authorized Signatory

 

CRG ISSUER 2015-1

By CRG SERVICING LLC, as Administrator

 

By

 

[g201711092148038262171.jpg]

Name:

 

Nathan Hukill

Title:

 

President

 

Page 6 of 6